Case 2:19-cv-01717-RGK-AGR Document 274 Filed 12/01/20 Page 1 of 3 Page ID #:10375



   1   Jeffrey L. Kessler (pro hac vice)
       jkessler@winston.com
   2   David G. Feher (pro hac vice)
       dfeher@winston.com
   3   WINSTON & STRAWN LLP
       200 Park Avenue
   4   New York, NY 10166-4193
       Tel: (212) 294-6700
   5   Fax: (212) 294-4700
   6   Cardelle B. Spangler (pro hac vice)
       cspangler@winston.com
   7   WINSTON & STRAWN LLP
       35 West Wacker Drive
   8   Chicago, IL 60601
       Tel: (312) 558-5600
   9   Fax: (312) 558-5700
 10    Diana Hughes Leiden (SBN: 267606)
       dhleiden@winston.com
 11    WINSTON & STRAWN LLP
       333 South Grand Avenue
 12    Los Angeles, CA 90071-1543
       Tel: (213) 615-1700
 13    Fax: (213) 615-1750
 14    Jeanifer E. Parsigian (SBN: 289001)
       jparsigian@winston.com
 15    WINSTON & STRAWN            LLP
       101 California Street, 35th Floor
 16    San Francisco, CA 94111
       Tel: (415) 591-1000
 17    Fax: (415) 591-1400
 18    Attorneys for Plaintiffs
 19                           UNITED STATES DISTRICT COURT
 20           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 21
       ALEX MORGAN, et al.,                             Case No. 2:19-CV-01717-RGK-AGR
 22
                    Plaintiffs,                         Judge R. Gary Klausner
 23    v.
                                                        PLAINTIFFS’ UNOPPOSED
 24    UNITED STATES SOCCER                             APPLICATION TO FILE UNDER
       FEDERATION, INC.,                                SEAL
 25
                    Defendant.                          Local Rule 79-5.2.2(a)
 26
                                                        [Filed concurrently with Declaration of
 27                                                     Jeanifer E. Parsigian and Proposed
                                                        Order]
 28

                             PLAINTIFFS’ UNOPPOSED APPLICATION TO FILE UNDER SEAL
Case 2:19-cv-01717-RGK-AGR Document 274 Filed 12/01/20 Page 2 of 3 Page ID #:10376



   1   TO THE COURT, DEFENDANT, AND ALL ATTORNEYS OF RECORD:
   2         NOTICE IS HEREBY GIVEN that, pursuant to Local Rule 79-5.2.2(a),
   3   plaintiffs Alex Morgan, et al., hereby request that this Court enter an order permitting
   4   them to file under seal portions of Exhibit A to the Declaration of Jeffrey L. Kessler in
   5   Support of Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
   6   and of Class Notice (“Kessler Declaration”).               Defendant United States Soccer
   7   Federation, Inc. (“USSF”) has requested the relief sought herein.
   8         As detailed in the concurrently filed motion for preliminary approval, Plaintiffs
   9   and USSF have agreed to settle Plaintiffs’ Title VII working-conditions claims. The
 10    crux of that agreement is that USSF will implement revised policies on four working
 11    conditions: charter flights, venue selection, professional support, and hotel
 12    accommodations.      Plaintiffs are informed that two of those policies, the venue
 13    selection and hotel accommodations policies, contain commercially sensitive
 14    information about USSF’s internal workings, the disclosure of which to potential
 15    counterparties would disadvantage USSF’s business interests. See Declaration of
 16    Jeanifer E. Parsigian, concurrently filed herewith.
 17          The parties’ proposed settlement agreement is attached as Exhibit A to the
 18    Kessler Declaration.      The proposed venue selection and hotel accommodations
 19    policies are Exhibits 3 and 5, respectively, to the settlement agreement. Plaintiffs
 20    request that they be allowed to file Exhibits 3 and 5 of Exhibit A to the Kessler
 21    Declaration under seal. Plaintiffs consent to the sealing of these exhibits.
 22
 23
 24
 25
 26
 27
 28

                                                       1
                              PLAINTIFFS’ UNOPPOSED APPLICATION TO FILE UNDER SEAL
Case 2:19-cv-01717-RGK-AGR Document 274 Filed 12/01/20 Page 3 of 3 Page ID #:10377



   1   Dated: December 1, 2020                WINSTON & STRAWN LLP
   2
   3                                          By: /s/ Jeanifer E. Parsigian
                                                  Jeffrey L. Kessler
   4                                              David G. Feher
                                                  Cardelle B. Spangler
   5                                              Diana Hughes Leiden
                                                  Jeanifer E. Parsigian
   6                                              Lev Tsukerman
   7                                                Attorneys for Plaintiffs
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   2
                          PLAINTIFFS’ UNOPPOSED APPLICATION TO FILE UNDER SEAL
